IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JAMES L. HENSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-5202

JENIECE CARTER-HENSON,

      Appellee.


_____________________________/

Opinion filed March 7, 2017.

An appeal from the Circuit Court for Clay County.
Dan Wilensky, Judge.

Gerald L. Wilkerson of Gerald Wilkerson, P.A., Jacksonville, for Appellant.

Lawrence C. Datz of Datz & Datz, P.A., Jacksonville, for Appellee.



PER CURIAM.

      The appellant/former husband raises four issues in this appeal from a final

judgment modifying the parties’ consent final judgment of dissolution of marriage

and parenting plan. We affirm the final judgment on appeal in all respects, but write

to address the former husband’s Issue IV, in which he argues the trial court erred by

not conforming its rulings in the final judgment to the evidence and its oral
pronouncements specifically with regard to the temporary nature of the long-

distance guidelines imposed as well as how the child was to be exchanged between

the appellee/former wife and the stepmother. On these points, we agree. However,

the former husband’s argument that the trial court stated it would take his time

sharing suggestion (“Option 3”) into consideration and then failed to include any

mention of it in the written final judgment is without merit. The trial court’s remark

that it would take Option 3 into consideration was not a ruling.

      Accordingly, we REVERSE and REMAND with instructions to conform the

written final judgment to the trial court’s oral pronouncements.

ROBERTS, C.J., LEWIS and RAY, JJ., CONCUR.




                                          2